—In an action to recover damages for personal injuries, etc., the nonparty Continental Casualty Corp. appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), entered November 17, 1999, as denied its motion for leave to intervene.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the plaintiffs and defendants.
The Supreme Court properly denied the motion of the nonparty Continental Casualty Corp. for leave to intervene (see, Pell v Malibu Resorts Intl., 248 AD2d 605; Warner v University Hosp., 246 AD2d 535; Humbach v Goldstein, 229 AD2d 64). Ritter, J. P., Santucci, Krausman and Smith, JJ., concur.